Citation Nr: 0212553	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-33 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, wherein entitlement of the 
veteran to service connection for post-traumatic stress 
disorder (PTSD) was granted and a 10 percent evaluation was 
assigned therefor, effective from May 20, 1996.  The instant 
appeal was initiated by entry of a notice of disagreement in 
December 1996, in which the veteran challenged the initial 
rating assigned for his PTSD.


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in December 1997, the veteran requested 
both a hearing before the Board, sitting at the RO, and a 
hearing before RO personnel.  It is evident that the veteran 
was thereafter scheduled for a travel board hearing that was 
to occur in August 2002, but the veteran canceled his request 
for such hearing.  No withdrawal of his request for an RO 
hearing is shown, and, thus, this matter must be remanded to 
the RO to provide the veteran with his opportunity for a 
hearing.  See Chairman's Memorandum No. 01-02-01 (Jan. 29, 
2002).

Attached to the veteran's request for cancellation of his 
travel board hearing was a memorandum, dated in August 2002, 
from the veteran's service representative.  It was therein 
noted that the accompanying VA Form 21-4138, Statement in 
Support of Claim, was being offered by the veteran for 
withdrawal of his appeal, pursuant to 38 C.F.R. § 20.204, 
regarding the PTSD issue.  As referenced above, the attached 
statement was offered by the veteran for the purpose of 
canceling his travel board hearing.  In any case, current 
regulation concerning withdrawal of an appeal provides as 
follows:    

§ 20.204 Rule 204. Withdrawal of Notice 
of Disagreement or Substantive Appeal. 


(a) Notice of Disagreement. A Notice of 
Disagreement may be withdrawn in writing 
before a timely Substantive Appeal is 
filed. 

(Authority: 38 U.S.C. 7105(d)(1)) 

(b) Substantive Appeal. A Substantive 
Appeal may be withdrawn in writing at any 
time before the Board of Veterans' 
Appeals promulgates a decision. 

(Authority: 38 U.S.C. 7105(d)(3)) 

(c) Who May Withdraw. Withdrawal may be 
by the appellant or by his or her 
authorized representative, except that a 
representative may not withdraw either a 
Notice of Disagreement or Substantive 
Appeal filed by the appellant personally 
without the express written consent of 
the appellant. The agency of original 
jurisdiction may not withdraw a Notice of 
Disagreement or a Substantive Appeal 
after filing of either or both. 

38 C.F.R. § 20.204 (2001).

In this case, the representative did not have the authority 
to withdraw the veteran's appeal as the Substantive Appeal 
was filed by the appellant personally.  Thus, the Board will 
proceed to adjudicate this appeal.

A significant change in the law was effectuated while this 
matter was pending before the Court for review.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new Act also redefined and 
expanded the obligations of VA with respect to its duty-to-
assist obligation.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

The veteran has not been advised of the changes effected by 
the VCAA, and the RO has not been afforded the opportunity of 
initially undertaking those actions necessary to ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law and regulations with respect to the 
matter on appeal.  The end result is that the veteran may 
have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Review of the record further indicates that the veteran, by 
means of his notice of disagreement of December 1996, 
challenged the disability rating initially assigned by the RO 
for his service-connected PTSD.  As such, there is presented 
an "original claim" as contemplated by Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  It is apparent, however, 
that the RO has not developed this matter in light of the 
holding in Fenderson.  In order to avoid prejudice to the 
veteran, further action in this regard is also deemed to be 
in order.  Bernard v. Brown, 4 Vet. App. at 394.

There is also found to be a need for additional evidentiary 
development of this matter in order to obtain all relevant 
treatment records compiled from the effective date of the 
grant of service connection for PTSD and to permit the 
veteran to undergo further VA psychiatric examination.  
Regarding the latter, no VA psychiatric examination has been 
undertaken since July 1996, and since that time, a change in 
the criteria for the rating of neuropsychiatric disorders has 
been effectuated.  See 61 Fed. Reg. 52695 (1996).  While the 
RO has considered the instant claim under both the old and 
new criteria, the revised criteria have not to date been 
directly addressed by any VA medical examiner.  Further 
medical input is therefore indicated.

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 10 percent rating 
necessitated emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  For a 
30 percent evaluation, there was required a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, as in effect prior to November 7, 1996.

With respect to those criteria in effect on and after 
November 7, 1996, the rating criteria pertaining to PTSD are 
as follow: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, effective November 7, 1996.  

Inasmuch as further procedural and evidentiary development of 
this matter is needed as outlined above, such matter is 
hereby REMANDED to the RO for the following actions:

1.  In the event that the veteran does 
not wish to withdraw his appeal for an 
initial rating for PTSD, he should be 
afforded the RO hearing with respect to 
his entitlement to an initial rating in 
excess of 10 percent for PTSD that he 
requested in his substantive appeal of 
December 1997.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal of 
the initial rating to be assigned for 
veteran's PTSD.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the implementing regulations, are 
fully complied with and satisfied, to 
include notifying the veteran in writing 
of what evidence, if any, will be 
obtained by the veteran and which 
evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for an initial schedular rating 
in excess of 10 percent for PTSD.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such claim.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
records or opinions from medical 
professionals as to the severity of his 
PTSD from May 1996 to the present and its 
impact upon his current employment, or 
lay statements from family members or 
others as to their knowledge of the 
particular disability at issue and its 
effects on the veteran's daily 
activities.  

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his service-connected 
PTSD from May 1996 to the present.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records not 
already on file, which were compiled from 
May 1996 to the present, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the severity of his service-
connected PTSD.  To that end, a copy of 
the criteria for the rating of 
psychiatric disabilities is provided 
above.  The veteran's claims folder in 
its entirety, to include a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated personality testing, 
including PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All applicable diagnoses must 
be fully set forth, and, to the extent 
possible, the examiner should 
differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric or other entity.  
While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in both the old and new 
criteria for the rating of PTSD cited 
above.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
service-connected PTSD, including a score 
on the Global Assessment of Functioning 
Scale on Axis V, based solely on PTSD, 
along with an explanation of the 
significance of the assigned score.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to an 
initial schedular rating in excess of 10 
percent for PTSD, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA; Fenderson, 
supra; and the criteria for the 
evaluation of neuropsychiatric disorders 
in effect prior to and on November 7, 
1996.  

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


